UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-3683 Trustmark Corporation (Exact name of registrant as specified in its charter) Mississippi 64-0471500 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 248 East Capitol Street, Jackson, Mississippi 39201 (Address of principal executive offices) (Zip Code) (601) 208-5111 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerþAccelerated fileroNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As ofOctober 31, 2007, there were 57,272,408 shares outstanding of the registrant’s common stock (no par value). - 1 - PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Trustmark Corporation and Subsidiaries Consolidated Balance Sheets ($ in thousands) (Unaudited) September 30, December 31, 2007 2006 Assets Cash and due from banks (noninterest-bearing) $ 306,107 $ 392,083 Federal funds sold and securities purchased under reverse repurchase agreements 28,625 27,259 Securities available for sale (at fair value) 519,920 758,273 Securities held to maturity (fair value: $278,095-2007; $290,905-2006) 278,385 292,243 Loans held for sale 133,693 95,375 Loans 6,917,541 6,563,153 Less allowance for loan losses 72,368 72,098 Net loans 6,845,173 6,491,055 Premises and equipment 146,630 134,372 Mortgage servicing rights 73,253 69,272 Goodwill 291,177 290,363 Identifiable intangible assets 29,313 32,960 Other assets 258,711 257,715 Total Assets $ 8,910,987 $ 8,840,970 Liabilities Deposits: Noninterest-bearing $ 1,435,231 $ 1,574,769 Interest-bearing 5,467,221 5,401,395 Total deposits 6,902,452 6,976,164 Federal funds purchased and securities sold under repurchase agreements 525,142 470,434 Short-term borrowings 340,598 271,067 Subordinated notes 49,701 49,677 Junior subordinated debt securities 70,104 70,104 Other liabilities 115,453 112,189 Total Liabilities 8,003,450 7,949,635 Commitments and Contingencies Shareholders' Equity Common stock, no par value: Authorized: 250,000,000 shares Issued and outstanding:57,272,408 shares - 2007; 58,611,242 shares - 2006 11,933 12,226 Capital surplus 123,227 158,856 Retained earnings 787,356 740,870 Accumulated other comprehensive loss, net of tax (14,979 ) (20,617 ) Total Shareholders' Equity 907,537 891,335 Total Liabilities and Shareholders' Equity $ 8,910,987 $ 8,840,970 See notes to consolidated financial statements. - 2 - Trustmark Corporation and Subsidiaries Consolidated Statements of Income ($ in thousands except per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Interest Income Interest and fees on loans $ 127,959 $ 112,282 $ 369,097 $ 311,834 Interest on securities: Taxable 7,181 10,222 25,279 32,150 Tax exempt 1,574 1,803 4,934 5,418 Interest on federal funds sold and securities purchased under reverse repurchase agreements 397 346 1,830 1,018 Other interest income 482 544 1,615 1,546 Total Interest Income 137,593 125,197 402,755 351,966 Interest Expense Interest on deposits 50,423 41,781 152,464 105,225 Interest on federal funds purchased and securities sold under repurchase agreements 5,898 4,896 14,725 15,700 Other interest expense 6,186 7,890 14,706 22,552 Total Interest Expense 62,507 54,567 181,895 143,477 Net Interest Income 75,086 70,630 220,860 208,489 Provision for loan losses 4,999 (81 ) 6,783 (5,029 ) Net Interest Income After Provision for Loan Losses 70,087 70,711 214,077 213,518 Noninterest Income Service charges on deposit accounts 13,849 14,360 40,271 39,357 Insurance commissions 8,983 8,935 27,656 26,002 Wealth management 6,507 5,770 18,786 17,246 General banking - other 6,111 5,668 18,699 16,333 Mortgage banking, net 2,503 1,131 7,057 7,481 Other, net 3,593 3,559 7,611 7,827 Securities gains, net 23 645 110 1,895 Total Noninterest Income 41,569 40,068 120,190 116,141 Noninterest Expense Salaries and employee benefits 42,257 40,231 128,276 119,175 Services and fees 9,285 9,240 27,884 26,983 Net occupancy - premises 4,753 4,479 13,801 12,433 Equipment expense 3,922 3,731 11,874 10,963 Other expense 8,271 8,144 24,892 23,535 Total Noninterest Expense 68,488 65,825 206,727 193,089 Income Before Income Taxes 43,168 44,954 127,540 136,570 Income taxes 14,087 15,193 42,774 46,716 Net Income $ 29,081 $ 29,761 $ 84,766 $ 89,854 Earnings Per Share Basic $ 0.51 $ 0.53 $ 1.47 $ 1.61 Diluted $ 0.51 $ 0.52 $ 1.46 $ 1.60 Dividends Per Share $ 0.22 $ 0.21 $ 0.66 $ 0.63 See notes to consolidated financial statements. - 3 - Trustmark Corporation and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity ($ in thousands) (Unaudited) 2007 2006 Balance, January 1, $ 891,335 $ 741,463 Cumulative effect adjustment due to change in accounting for mortgage servicing rights - 848 Cumulative effect adjustment due to change in accounting for prior year immaterial misstatements - (8,398 ) Comprehensive income: Net income per consolidated statements of income 84,766 89,854 Net change in fair value of securities available for sale, net of tax 4,723 1,624 Net change in defined benefit plans 915 - Comprehensive income 90,404 91,478 Cash dividends paid (38,280 ) (35,701 ) Repurchase and retirement of common stock (38,859 ) (18,809 ) Compensation expense, long-term incentive plan 2,488 2,432 Common stock issued, long-term incentive plan 449 4,407 Common stock issued in business combination - 103,812 Balance, September 30, $ 907,537 $ 881,532 See notes to consolidated financial statements. - 4 - Trustmark Corporation and Subsidiaries Consolidated Statements of Cash Flows ($ in thousands) (Unaudited) Nine Months Ended September 30, (See Note 11) 2007 2006 Operating Activities Net income $ 84,766 $ 89,854 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 6,783 (5,029 ) Depreciation and amortization 21,032 19,672 Net amortization of securities 1,020 3,549 Securities gains, net (110 ) (1,895 ) Gains on sales of loans (5,197 ) (4,907 ) Deferred income tax provision 795 5,255 Proceeds from sales of loans held for sale 916,278 874,221 Purchases and originations of loans held for sale (943,198 ) (877,386 ) Net increase in mortgage servicing rights (12,577 ) (12,736 ) Net increase in other assets (9,284 ) (3,012 ) Net increase in other liabilities 4,756 4,445 Other operating activities, net 2,960 1,008 Net cash provided by operating activities 68,024 93,039 Investing Activities Proceeds from calls and maturities of securities held to maturity 13,938 9,622 Proceeds from calls and maturities of securities available for sale 287,866 238,934 Proceeds from sales of securities available for sale 62,170 90,358 Purchases of securities held to maturity - (6,707 ) Purchases of securities available for sale (105,082 ) (73,361 ) Net (increase) decrease in federal funds sold and securities purchased under reverse repurchase agreements (1,366 ) 123,208 Net increase in loans (359,770 ) (185,346 ) Purchases of premises and equipment (20,889 ) (16,001 ) Proceeds from sales of premises and equipment 295 1,788 Proceeds from sales of other real estate 2,333 2,135 Net cash paid in business combination - (78,920 ) Net cash (used in) provided by investing activities (120,505 ) 105,710 Financing Activities Net (decrease) increase in deposits (73,712 ) 245,425 Net increase (decrease) in federal funds purchased and securities sold under repurchase agreements 54,708 (169,867 ) Net increase (decrease) in other borrowings 62,199 (325,594 ) Proceeds from issuance of junior subordinated debt securities - 61,856 Cash dividends (38,280 ) (35,701 ) Proceeds from exercise of stock options 439 3,928 Excess tax benefit from exercise of stock options 10 480 Repurchase and retirement of common stock (38,859 ) (18,809 ) Net cash used in financing activities (33,495 ) (238,282 ) Decrease in cash and cash equivalents (85,976 ) (39,533 ) Cash and cash equivalents at beginning of period 392,083 387,930 Cash and cash equivalents at end of period $ 306,107 $ 348,397 See notes to consolidated financial statements. - 5 - TRUSTMARK CORPORATION & SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF FINANCIAL STATEMENT PRESENTATION AND PRINCIPLES
